Case 6:17-cv-00171-PGB-LRH Document 218-8 Filed 11/05/19 Page 1 of 6 PageID 10948



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

                                      )
  MIDAMERICA C2L INCORPORATED et al, )
                                      )
                  Plaintiffs/Counter- )
                  defendant,          )
                                      )       Case No. 6:17-cv-171-Orl-40LHR
  v.                                  )
                                      )
  SIEMENS ENERGY, INC.,               )
                                      )
                  Defendant/Counter-  )
                  claimant.           )
                                      )
                                      )




              EXHIBIT 8
    PROPOSED VOIR DIRE QUESTIONS
Case 6:17-cv-00171-PGB-LRH Document 218-8 Filed 11/05/19 Page 2 of 6 PageID 10949



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

  MIDAMERICA C2L INC., et al.,               )
                                             )
         Plaintiffs/Counterclaim Defendants, )
                                             )
                 v.                          )          Case No. 6:17-CV-171-Orl-40-LRH
                                             )
  SIEMENS ENERGY, INC.,                      )
                                             )
                Defendant/Counter-Claimant. )

                          JOINT PROPOSED VOIR DIRE QUESTIONS


         Siemens Energy Inc. (“Siemens”) and MidAmerica C2L Incorporated (“C2L”) submit the

  following questions to be posed to the jury venire.

         Siemens’ Proposed Questions

         1.       What is your work experience?

         2.       What is your educational background?

         3.       Have you, your relatives, or close friends ever worked for Siemens? If yes, please

  explain who and the job held.

         4.       Have you, your relatives, or close friends ever has a business relationship with

  Siemens? If yes, please explain who and the circumstances of the relationship.

         5.       Do you have any opinion or feeling about Siemens, positive or negative?

         6.       Have you, your relatives, or close friends ever worked for Secure Energy or its

  wholly-owned subsidiary MidAmerica C2L? If yes, please explain who and the job held.

         7.       Have you, your relatives, or close friends ever has a business relationship with

  Secure Energy or MidAmerica C2L? If yes, please explain who and the circumstances of the

  relationship.
Case 6:17-cv-00171-PGB-LRH Document 218-8 Filed 11/05/19 Page 3 of 6 PageID 10950



          8.      Do you have any opinion or feeling about Secure Energy or MidAmerica C2L,

  positive or negative?

          9.      Do you have any opinion about companies that are involved in building and

  operating large industrial plants?

          10.     Have you read or heard anything about Siemens? If yes, please describe what you

  remember reading or hearing about Siemens.

          11.     Have you read or heard anything about Secure Energy or MidAmerica C2L? If

  yes, please describe what you remember reading or hearing about Secure Energy or MidAmerica

  C2L.

          12.     Do any of the things you’ve heard about either party affect your ability to be fair

  to both sides during this trial?

          13.     Do you have any experience working in an industrial plant?

          14.     Do you have any experience in dealing with intellectual property? Do you have

  any experience dealing with licensing of intellectual property?

          15.     Do you think it’s fair for the owner of intellectual property to charge a license fee

  for the use of that property?

          16.     What are the kinds of things that you look for to determine whether or not

  someone is telling the truth?

          17.     Do you believe that a company has a who has agreed to make payments for

  equipment, services and the right to use intellectual property has an obligation to pay its debts?

          18.     What is your opinion of people who file lawsuits for monetary damages?

          19.     Do you feel any inclination to vote for one side or the other based on sympathy

  for their hardship?




                                                    3
    Case 6:17-cv-00171-PGB-LRH Document 218-8 Filed 11/05/19 Page 4 of 6 PageID 10951



               20.       Have you or anyone close to you ever made any type of claim for damages? If

       yes, please explain.

               21.       If a claim for money damages has ever been made against you or anyone close to

       you, explain the circumstances.

               22.       If your or anyone close to you has ever sued or been sued in any type of lawsuit,

       please explain.

               23.       Have you ever signed a contract and later wished that you had not? Tell me about

       that.

               24.       Do you believe companies should be responsible for risks they take in their

       business?

               25.       Is there anyone here who wants to be on the jury? Please explain.

               26.       Have you or any members of your family or close friends ever worked for a

       company that has been sued? If yes, please explain, including whether you thought bringing the

       lawsuit was fair or unfair.

               27.       Is there anything else the judge, attorneys or parties should know about you in

       relation to serving on this jury? If yes, please explain.

               C2L’s Proposed Questions

       1.      Have any of you ever had a business or employment relationship with any of the

Siemens’ Companies?

       2.      This is a civil case which is to be decided by the preponderance of the evidence which

requires clear and convincing evidence which essentially means more likely than not. This is different




                                                          4
    Case 6:17-cv-00171-PGB-LRH Document 218-8 Filed 11/05/19 Page 5 of 6 PageID 10952



from a criminal case where the government must prove its case beyond a reasonable doubt. Does anyone

have a problem applying a lower burden of proof in this case than one used in a criminal case?1

       3.       Have any of you ever been sued?

       4.       Have you, any family member or friend ever owned a business?

       5.       Have any of you had any prior jury experience? If so:

                    a. Did you serve in a civil or criminal case?

                    b. Were you the foreperson?

                    c. Did your jury panel reach a verdict?

       6.       Have any of you ever filed a claim against someone? If so:

                    a. What kind of claim was it?

                    b. Were you content with the outcome of the claim?

                    c. Was there anything about the filing of that claim that would affect your ability to

                         serve on this jury?

       7.       Have any of you ever had a claim filed against you?

                    a. What kind of claim was it?

                    b. Were you content with the outcome of the claim?

                    c. Was there anything about the filing of that claim that would affect your ability to

                         serve on this jury?

       8.       Do any of you have a relative or a friend that works for Siemens?

       9.       Do any of you have a relative or friend that has done business with Siemens?




       1 Siemens objects to this question because it misstates the burden of proof and does not specify that there are
       different burdens of proof for different claims.


                                                                 5
Case 6:17-cv-00171-PGB-LRH Document 218-8 Filed 11/05/19 Page 6 of 6 PageID 10953



  Date: November 5, 2019

  Respectfully submitted,
  REED SMITH, LLP                       DANNA MCKITRICK, P.C.

  BY: /s/Jonah D. Mitchell              BY: /s/ Robert L. Devereux
  Jonah D. Mitchell                     Robert L. Devereux,
  admitted pro hac vice                 admitted pro hac vice
  101 Second Street, Suite 1800         7701 Forsyth Blvd., Suite 800
  San Francisco, CA 94105-3659          St. Louis, MO 63105-3907
  Phone: (415) 543-8700                 Phone: (314) 726-1000
  Facsimile: (415) 391-8269             Facsimile: (314) 725-6592
  E-Mail: jdaire@reedsmith.com          E-Mail: rdevereux@dmfirm.com

  and                                   and

  P. Alexander Quimby                   Walter A. Ketcham, Jr.
  Florida Bar No. 099954                Florida Bar No. 156630
  Baker & Hostetler, LLP                Grower, Ketcham, Eide, Telan & Meltz, P.A.
  SunTrust Center, Suite 2300           901 North Lake Destiny Road
  200 South Orange Avenue               Suite 450
  Orlando, FL 32801-3432                Maitland, FL 32751
  Phone: (407) 649-4000                 Phone: (407) 423-9545
  Facsimile: (407) 841-0168             Facsimile: (407) 425-7104
  E-Mail: aquimby@bakerlaw.com          E-Mail: waketcham@growerketcham.com
  ATTORNEYS FOR DEFENDANT/              ATTORNEYS FOR PLAINTIFFS/
  COUNTER-CLAIMANT                      COUNTERCLAIM DEFENDANTS
  4844-5057-9628, v. 1




                                        6
